Case 19-34054-sgj11 Doc 219 Filed 12/09/19             Entered 12/09/19 16:14:02        Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                             )
                                   )                          CHAPTER 11 CASE
HIGHLAND CAPITAL MANAGEMENT, L.P., )
                                   )                          CASE NO. 19-34054 (SGJ)
                                   )
              Debtor.              )


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

        PLEASE TAKE NOTICE that the undersigned attorneys of Sidley Austin LLP, hereby

enter an appearance on behalf of the Official Committee of Unsecured Creditors (the

“Committee”) in the above-captioned bankruptcy case pursuant to Rules 2002, 3017, 9007 and

9010 of the Bankruptcy Rules and request that copies of all notices, pleadings given or filed in this

case, be given and served upon it at the following address, telecopy, e-mail and telephone numbers:

                                        Charles M. Person
                                        TX State Bar No. 24060413
                                        Sidley Austin LLP
                                        2021 McKinney Ave.,
                                        Dallas, TX 75201
                                        T. 214-981-3429
                                        cpersons@sidley.com


        PLEASE TAKE FURTHER NOTICE that this demand includes not only the notices and

papers in the Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also,

without limitation, the schedules, statement of financial affairs, reports, letters, applications,

motions, complaints, objections, claims, demands, hearings, petitions, pleadings, or requests,

whether formal or informal, whether written or oral, and howsoever transmitted or filed with or

delivered to the Bankruptcy Clerk, Clerk, Court, or Judge (as those terms are defined in Bankruptcy

Rule 9001) in connection with this case and any related proceedings.


Notice of Appearance and Request for Notice                                       Page 1ACTIVE 251861850
Case 19-34054-sgj11 Doc 219 Filed 12/09/19                 Entered 12/09/19 16:14:02   Page 2 of 3



 Dated: December 9, 2019                      SIDLEY AUSTIN LLP

                                              /s/ Charles M. Persons___
                                              Charles M. Persons, Esq.
                                              Penny P. Reid, Esq.
                                              Paige Holden Montgomery, Esq.
                                              2021 McKinney Ave. Suite 2000
                                              Dallas, Texas 75201
                                              Telephone: (214) 981-3300
                                              Facsimile: (214) 981-3400
                                                      -and-
                                              Bojan Guzina, Esq.
                                              Matthew A. Clemente, Esq.
                                              Dennis M. Twomey, Esq.
                                              Allison Ross Stromberg, Esq.
                                              Alyssa Russell, Esq.
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036
                                                      -and-
                                              Jessica C. K. Boelter
                                              787 Seventh Avenue
                                              New York, New York 10019
                                              Telephone: (212) 839-5300
                                              Facsimile: (212) 839-5599

                                              PROPOSED COUNSEL FOR THE OFFICIAL
                                              COMMITTEE OF UNSECURED CREDITORS




Notice of Appearance and Request for Notice                                      Page 2ACTIVE 251861850
Case 19-34054-sgj11 Doc 219 Filed 12/09/19            Entered 12/09/19 16:14:02        Page 3 of 3



                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 9, 2019, a true and correct copy of the
foregoing notice was served upon the parties that receive electronic notice in this case pursuant to
the Court’s ECF filing system.

                                                          /s/ Charles M. Persons
                                                          Charles M. Persons




Notice of Appearance and Request for Notice                                      Page 3ACTIVE 251861850
